Case: 13-41357      Document: 00512766311         Page: 1    Date Filed: 09/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41357                        United States Court of Appeals

                                  Summary Calendar
                                                                                 Fifth Circuit

                                                                               FILED
                                                                      September 12, 2014

STANLEY PRUITT,                                                           Lyle W. Cayce
                                                                               Clerk
                                                 Petitioner-Appellant

v.

MARK MARTIN, Warden; FEDERAL BUREAU OF PRISONS,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:11-CV-563


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis, Stanley Pruitt, federal prisoner
# 21986-044, appeals the district court’s denial of his 28 U.S.C. § 2241 petition
challenging his disciplinary conviction that resulted in the loss of 41 days of
good conduct time and other sanctions. Pruitt argues, as he did in the district
court, that the disciplinary proceedings failed to comport with due process




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41357      Document: 00512766311   Page: 2   Date Filed: 09/12/2014


                                 No. 13-41357

because there was insufficient evidence to support his conviction for possession
of a cell phone.
      When a prisoner has a liberty interest in good-time credits, revocation of
such credits must comply with minimal procedural requirements. See Henson
v. U.S. Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000). However, “[p]rison
disciplinary proceedings are not part of a criminal prosecution, and the full
panoply of rights due a defendant in such proceedings does not apply.” Wolff
v. McDonnell, 418 U.S. 539, 556 (1974). Rather, a disciplinary proceeding
comports with due process if, among other things not at issue in this appeal,
there is “some evidence” in the record to support the disciplinary conviction.
See Richards v. Dretke, 394 F.3d 291, 294 (5th Cir. 2004).
      This court reviews de novo whether there is “some evidence” in the record
to support the findings of the prison disciplinary board. Teague v. Quarterman,
482 F.3d 769, 773 (5th Cir. 2007). The disciplinary decision in this case was
based on the correctional officer’s report that a cell phone was found under the
pillow on Pruitt’s bed during a random search of the cell in which Pruitt was
being housed.      The evidence presented to the disciplinary hearing officer
included a photograph of the seized cell phone and two incident reports: the
original report, reflecting that a cell phone was found on Pruitt, and a revised
report, specifically reflecting that the cell phone was found under Pruitt’s
pillow.
      Although Pruitt attacks the evidence presented, we do not independently
assess witness credibility or reweigh the evidence in determining whether
there is some evidence to support a disciplinary conviction. Richards, 394 F.3d
at 294 (citing Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455
(1985)). Further, although Pruitt asserts that prison officials should have
dusted the cell phone for fingerprints and checked the cell phone to see if any



                                       2
    Case: 13-41357    Document: 00512766311     Page: 3   Date Filed: 09/12/2014


                                 No. 13-41357

calls had been made or received, due process does not require that such
evidence be presented. See Wolff, 418 U.S. 563-66. Additionally, although
other inmates had access to Pruitt’s cell and could have gained access to
Pruitt’s bed, Pruitt had greater dominion and control over his own bed, see
Flannagan v. Tamez, 368 F. App’x 586, 588 (5th Cir. 2010), and was personally
responsible, under prison rules, for keeping his bed free of contraband.
      Under the circumstances, there is “some evidence” in the record to
support Pruitt’s disciplinary conviction, and the disciplinary proceedings thus
satisfied the requirements of due process.      See Teague, 482 F.3d at 773;
Richards, 394 F.3d at 294. Accordingly, the judgment of the district court is
AFFIRMED.




                                       3